Title: Abigail Adams to John Quincy Adams, 12 June 1798
From: Adams, Abigail
To: Adams, John Quincy


          
            
              my dear son
              Philadelphia June 12th 1798
            
            The June packet is to sail tomorrow. as I know you must be anxious for constant intelligence, at this critical & important period, I will not let her sail without writing to you, tho it is a hazard whether she will go safe, for our very coasts are infested with French Privateers, who insult us in our own Waters.
            every exertion is making to get our Frigates to sea. we have some 20 Gun vessels out. Newburryport has sit an example, by voteing & raising money to Build a 20 Gun ship and loaning it to Government. Newyork have voted 2 & this City 2; the Sea ports will all follow the example, and we shall have a Navy Spring up like the Gourd of Jonah; I hope however that it will not wither, as soon. The eageness with which the Youth of Family fortune & Education enter the Navy, and Army, is a surety for our Country, that the spirit of the Fathers, live in their son’s—
            I cannot send you a hundred part of the addresses which have been, and still, are pouring in from every state Town & Village. No sovereign, ever had more voluntary Lives, and fortunes tendered to him, in proportion to his dominions, than have been offerd to the Chief Majestrate of United America, in defence of the Liberty and Independance of the Country.
            This city, which was formerly torpid with indolence, and fettered with Quakerism; has become one Military School, and every morning, the sound of the drum and fife, lead forth “A Band of Brothers joind” the Martial spirit resounds from one end of the Country, to the other.
            An age of Peace, would not have, informd and enlightned our Countrymen, with respects to their Rights, & the just value of a free and equitable Government, as the unprovoked and unjust conduct of France towards us.
            
            I inclose to you a Boston paper, in which you will read, a wise & judicious speach of Gov’r Sumner a song written by mr T Pain, and the Last Dispatch. Heaven Grant that it may be the last, dispatch from our Lamb like envoys! there pulse beats, not like my dear Thomas’es, who tho absent near four years, has not forgotten that he is An American. by his last Letter to his Father of March the 4th, he judges better of the feelings of his Countrymen, than to belive them capable of crouching to the terms of the haughty Gauls. Let them know; “that united we stand, and defy the foul Fiends.”
            I have just received a Letter from mrs Johnson dated the 4th of June, in which she informs me, that she had at length received Letters from you & her dear Louissa. she meant to write by the packet, but will be too late. the Family were all well. mrs Johnson is frequently troubled with Billious complaints. she must have a seasoning. she appears better contented by her last Letters than she was. we write often to each other, and keep up a friendly intercourse. Tell mrs Adams, that she must keep a Journal. it will become pleasent to her by habit, and greatly facilitate her writing, which is only urksome by disuse. She will find it a source of amusement to her, and her Friends, hereafter.
            Your Brother Charles and Family and sister smith were well last week— whilst I am writing, I have lide down my pen, to read a Letter brought me from your Aunt Peabody. her Letters were always a treasure, and she knows as well as ever shakspear did, every avenue to the Heart. I can never get through a Letter of hers; without wetting it with my tears.— She is very anxious now for her daughter Betsy, who had a fever in the winter which has left her with many allaming symptoms of a consumptive nature, and tho in her person she is not her Mother, she is otherways every way Lovely and desirable, and to lose her would be a stroke, which her Mother would not know how to support. she writes me pleasing accounts of my Grandsons. it will be the making of them. the Fathers misfortunes will prove the salvation of the Children, has their Grandfather some times observed to me. Your Aunt desires to be rememberd in the most affectionate terms to you & to your Brother, whom next to her own Children she loves— she participates in your pleasures; and She has sympathized in the suffering of your dear Louissa, Whom she says you must instruct to Love her.
            I know it will give you pleasure to learn, that mr Cranch has removed to George Town, at the request of mr Johnson who has patronized him, and put his buisness into his Hand.
            
            I have to communicate to you the painfull event of dr Welchs failure in Property. the inclosed Billet will state the particulars. I fear you are a sufferer. I have written to Charles to stop his making any remittance to him on your account, even tho you had orderd it, and requested to be informd by him of the state of your Property in his Hands tho a week has elapsed, I have not an answer. I wish I knew of a certainty that it was safe. Indeed my dear son, I am not with out my fears, that you will lose all you have been so prudently and carefully saving.— I will do for your security what I can. the 25 Guineys are still in my hands which I owe, you and which I will pay into mr smiths or dr Tufts Hands when I know which of them you will commit your interest to—
            I am distrest for the dr and Family and do not know but that I shall send Thomas Welch to you to take your Brothers place—
            God Bless and preserve you / and yours, and all who are / dear to your truly affectionate
            
              Mother A Adams
            
          
          
            your Father send you his Blessing. You know he cannot write—any thing but answers to the addresses—
          
         
          ENCLOSURE
          I am sorry to announce, an event that must afflict you, as it has, every friend & connection of the family.— Dr. W. for sometime past has been much embarrassd. The last Week he clos’d his Doors— judge what Mrs. W. situation must be, not to have the least suspicion ’till the moment it took place— she is in the greatest distress. What has become of his property is a mystery to all his Friends. The demands against him are more than double to all his property he ever possest. all his nearest Friends will suffer severely by him. I have secur’d all the property that I know of & yet it will not be sufficient for my demand. The Dr. holds a Power, from Mr J.Q.A. to take charge of his business— if you think proper you may recommend his assigning it to me—
        